Notice of Pre-AIA  or AIA  Status
            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
1.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           In the Substitute Specification (dated 9/28/2022):
           (1) On page 11, line 11, after “protrusions”, --75,-- has been added.
           (2) On page 11, line 11, after “77,”, --and-- has been added.
           (3) On page 11, line 11, “and 79” has been deleted.
           In the Claims:
           (1) In claim 64, line 1, “and” has been deleted.
           (2) In claim 64, lines 2 and 3, after “cavity”, --of-- has been added.
           (3) In claim 65, line 1, “and” (first occurrence) has been deleted.
           (4) In claim 65, lines 2 and 3, after “cavity”, --of-- has been added.
           (5) In claim 65, line 3, “is” has been changed to --are--.
           (6) In claim 66, line 2, “due” has been deleted.
           (7) In claim 66, line 2, after “to”, --have-- has been added.
           (8) In claim 66, line 3, after “in”, --a-- has been added. 
           (9) In claim 66, line 3, after “direction”, --of the multifunctional seat-- has been added.
           (10) In claim 69, lines 1-2, “second seat” has been changed to --resting--. 
           (11) In claim 70, lines 1-2, “third seat” has been changed to --resting--.
           (12) In claim 71, line 1, “fifth” has been deleted.
           (13) In claim 71, line 2, “sixth” has been deleted.
           (14) In claim 74, line 3, after “openings”, --formed in the flat surface-- has been added.
           (15) In claim 75, line 1, “third” has been deleted.
           (16) In claim 75, line 2, “;” has been changed to --,--.
           (17) In claim 75, line 3, “third” has been changed to --first--.
           (18) In claim 75, line 4, “fourth” (second occurrence) has been changed to --second--. 
           (19) In claim 76, line 1, “fourth” has been deleted.
           (20) In claim 76, line 2, “;” has been changed to --,--.           (21) In claim 76, line 3, “fifth” has been deleted.
           (22) In claim 82, line 1, “third” has been deleted.
           (23) In claim 82, line 2, “and” has been changed to --to--.  
           (24) In claim 82, line 2, “second total” has been deleted.
           (25) In claim 90, line 2, “and”, has been changed to --,--.
           (26) In claim 90, line 2, after “blade” (second occurrence), --and the third blade--has been added.  
2.        Authorization for this examiner’s amendment was given in an interview with Mr. Raj Dave on June 21, 2022.
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724